Citation Nr: 1133986	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-13 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)



REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2010 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that additional action is necessary to comply with the Board's remand, even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, this issue first came before the Board in January 2010, at which time the Board remanded it for further development and readjudication.  In its remand, the Board noted that the record did not contain a medical opinion as to whether the Veteran is unable to secure and maintain gainful employment as a result of his service-connected disabilities.  The Board determined that a VA examination were necessary to address that deficiency in the record.   The Veteran underwent two VA examinations in May 2010, one for his service-connected posttraumatic stress disorder and another for his service-connected hearing loss.  The first examiner determined that it was less likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected posttraumatic stress disorder.  The examiner who performed the audiological VA examination indicated that the Veteran's speech reception thresholds were not consistent with puretone averages and stated that a medical opinion could not be provided regarding the implications of hearing loss on employment without reliable tests results.  She recommended that the Veteran be scheduled for an additional examination.  

The Boards that the record still does not contain a medical opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  In this regard, the Board finds that an additional examination is necessary to answer this question.  

The Veteran is hereby strongly encouraged to cooperate fully and honestly with any VA examination scheduled.  If any examination ordered herein is found to be similarly unreliable due to a lack of cooperation from the Veteran, the Board will have no choice but to disregard the new report, along with all other unreliable audiological reports.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the Veteran and inquire whether he has undergone any treatment for his service-connected conditions since December 2010.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disability on his employability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  

Following this review and examination, the examiner is requested to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  

In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


